[Cite as In re B.W., 2022-Ohio-604.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: B.W.                                          C.A. No.      30011
       H.W.


                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. DN 20 11 0775
                                                                DN 20 11 0776

                                 DECISION AND JOURNAL ENTRY

Dated: March 2, 2022



        HENSAL, Presiding Judge.

        {¶1}     Appellant Mother appeals the judgment of the Summit County Court of Common

Pleas, Juvenile Division, that adjudicated two of her children dependent and further ordered that

Appellee Summit County Children Services Board (“CSB” or “the agency”) was not required to

use reasonable efforts to facilitate the reunification of the children with Mother. This Court

affirms.

                                                I.

        {¶2}     Mother is the biological mother of B.W. (d.o.b. 12/14/17) and H.W. (d.o.b.

5/20/19). Paternity is established for H.W. B.W. has a presumed legal father due to that man’s

marriage to Mother at the time of the child’s birth, but another man is B.W.’s alleged biological

father. None of the three men identified as the children’s fathers participated in any significant

way below or are parties to this appeal.
                                                2


       {¶3}    Mother is also the biological mother of five older children, all of whom were

subjects of prior dependency/neglect/abuse cases in the juvenile court. While one child was

ultimately placed in the legal custody of a third party, Mother’s parental rights were terminated

as to the remaining four children who were placed in the permanent custody of CSB and later

adopted. B.W. was also the subject of a complaint filed by the agency when she was a newborn.

B.W. was removed and adjudicated a dependent child but later returned to Mother’s legal

custody.

       {¶4}    In September 2020, CSB filed complaints and obtained emergency temporary

custody of B.W. and H.W. The allegations underlying those complaints are not in this record.

The agency dismissed those complaints before an adjudicatory hearing was held. On November

23, 2020, however, CSB filed new complaints in which it alleged that B.W. and H.W. were

neglected and dependent children based on concerns of domestic violence and drug use in the

home, limited food and supplies for the children, various unsanitary conditions, and historical

concerns regarding Mother’s parenting abilities. While the agency sought interim orders of

emergency temporary custody and temporary custody in the complaint, it also sought an award

of permanent custody of the children. After a shelter care hearing, the magistrate issued an

emergency order of temporary custody.

       {¶5}    CSB filed a proposed case plan which included, among other things, five

objectives for Mother. Her case plan objectives related to basic needs, chemical dependency,

mental health, developmental disabilities, and parenting.

       {¶6}    After an adjudicatory hearing, the magistrate dismissed the agency’s allegation of

neglect and allegations of dependency pursuant to Revised Code Sections 2151.04(A) and (B).

The magistrate concluded, however, that CSB had proven its allegations of the children’s
                                                  3


dependency pursuant to Sections 2151.04(C) and (D). Mother filed a timely objection to the

magistrate’s decision. She argued that the agency failed to meet its burden of proof regarding its

dependency allegations. Mother and CSB fully briefed the issue raised by Mother’s objection.

       {¶7}    While the objection was pending, CSB filed a motion for a reasonable efforts

bypass determination pursuant to Section 2151.419(A)(2)(e), which requires the juvenile court to

relieve the agency of its obligation to provide reunification efforts for a parent whose parental

rights with respect to a sibling of the subject child(ren) were previously involuntarily terminated.

Mother opposed the agency’s motion, arguing that the statute was unconstitutional.

       {¶8}    CSB also moved for temporary custody of the children, as the agency had been

unable to perfect service of its combined complaint and motion for permanent custody on one of

the fathers. At the dispositional hearing, Mother stipulated to an order placing B.W. and H.W. in

CSB’s temporary custody. The juvenile court further adopted the agency’s case plan as its order.

       {¶9}    When the juvenile court ruled on Mother’s objection, it sustained the objection in

part and concluded that CSB failed to prove by clear and convincing evidence that the children

were dependent pursuant to Section 2151.04(C).            The juvenile court overruled Mother’s

objection, however, as to the remaining allegation of dependency.                 Finding that the

circumstances surrounding the prior dependency, neglect, and abuse adjudications of the

children’s siblings and the other conditions in the household of B.W. and H.W. put those two

children in danger of abuse or neglect by Mother or members of her household, the juvenile

court adjudicated B.W. and H.W. dependent pursuant to Section 2151.04(D)(1)(2).                  By a

separate judgment entry, after concluding that the statutory scheme was not unconstitutional, the

juvenile court also granted CSB’s motion for a reasonable efforts bypass determination and

relieved the agency of its obligation to facilitate reunification of the children with Mother.
                                                4


       {¶10} Mother filed a timely appeal which this Court dismissed on CSB’s motion after

Mother failed to timely file her appellate brief. Mother moved for reconsideration and this Court

reinstated the appeal and accepted Mother’s brief instanter. Mother raises two assignments of

error for consideration.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY ADJUDICATING THE MINOR CHILDREN
       AS DEPENDENT CHILDREN, AS THE ADJUDICATION WAS AGAINST
       THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶11} Mother argues that the juvenile court’s finding that B.W. and H.W. are dependent

children pursuant to Section 2151.04(D) was against the manifest weight of the evidence. This

Court disagrees.

       {¶12} Juvenile dependency, neglect, and abuse cases are initiated by the filing of a

complaint. See Juv.R. 22(A); Juv.R. 10; R.C. 2151.27(A). The complaint is “the legal document

that sets forth the allegations that form the basis for juvenile court jurisdiction.” Juv.R. 2(F).

The juvenile court must base its adjudication on the evidence adduced at the adjudicatory hearing

to support the allegations in the complaint. See In re Hunt, 46 Ohio St.2d 378, 380 (1976). If

allegations in the complaint are not proved by clear and convincing evidence at the adjudicatory

hearing, the juvenile court must dismiss the complaint. Juv.R. 29(F); R.C. 2151.35(A)(1). Clear

and convincing evidence is that which will “produce in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” (Internal quotations omitted.) In re

Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio St.

469 (1954), paragraph three of the syllabus.

       {¶13} This Court reviews as follows:
                                                5


       In determining whether the juvenile court’s adjudication of dependency is against
       the manifest weight of the evidence, this court [reviews] the entire record, weighs
       the evidence and all reasonable inferences, considers the credibility of witnesses
       and determines whether in resolving conflicts in the evidence, the [trier of fact]
       clearly lost its way and created such a manifest miscarriage of justice that the
       [adjudication] must be reversed[.]

(Alterations sic.) In re R.L., 9th Dist. Summit No. 28387, 2017-Ohio-4271, ¶ 8, quoting In re

C.S., 9th Dist. Summit No. 26178, 2012-Ohio-2884, ¶ 5, quoting In re A.W., 195 Ohio App.3d

379, 2011-Ohio-4490, ¶ 8 (9th Dist.).

       {¶14} Mother challenges the finding that B.W. and H.W. were dependent pursuant to

Section 2151.04, which, in relevant part, defines “dependent child” as any child:

       (D) To whom both of the following apply:

       (1) The child is residing in a household in which a parent, guardian, custodian, or
       other member of the household committed an act that was the basis for an
       adjudication that a sibling of the child or any other child who resides in the
       household is an abused, neglected, or dependent child.

       (2) Because of the circumstances surrounding the abuse, neglect, or dependency
       of the sibling or other child and the other conditions in the household of the child,
       the child is in danger of being abused or neglected by that parent, guardian,
       custodian, or member of the household.

       {¶15} With regard to a finding of dependency under this subsection, this Court has

recognized the following:

       It is clear that, with the addition of [Section] 2151.04(D), the legislature
       considered a parent’s prior history with a child welfare agency significant in
       regard to a determination that a subsequent child might be dependent. Further,
       while [Section] 2151.04(D)(2) requires that the trial court base its finding of
       dependency, in part, on “other conditions in the household of the child,” the
       legislature did not limit which conditions may be considered.

In re W.C., 9th Dist. Summit No. 22356, 2005-Ohio-2968, ¶ 18.               Moreover, “[Section]

2151.04(D) allows the trial court to make a determination that a child is dependent before any

actual harm is suffered by the child as a result of previous acts by the parents and
                                               6


contemporaneous conditions * * *[.]” In re T.P.-M., 9th Dist. Summit No. 24199, 2008-Ohio-

6437, ¶ 11.

       {¶16} In this case, the evidence establishes, and Mother does not dispute, that her

parental rights were involuntarily terminated as to four other children in Mother’s household

who had been adjudicated dependent and neglected. Mother argues, however, that CSB failed to

prove by clear and convincing evidence that the circumstances surrounding the dependency and

neglect of those siblings still existed and that other conditions in Mother’s household put B.W.

and H.W. in danger of abuse or neglect by Mother or other members of her household.

       {¶17} CSB presented the testimony of three witnesses in its case in chief. A certifying

scientist from Forensic Fluids Laboratories authenticated two toxicology reports which

established that Mother tested negative for eleven distinct substances on September 28, and

October 1, 2020. The agency intake caseworker testified, however, that Mother refused to

submit to an oral swab as the caseworker requested during her initial visit to Mother’s home on

September 24, 2020.

       {¶18} The caseworker testified that CSB received a referral about concerns that Mother

and her live-in boyfriend were using methamphetamine in the presence of the children, that there

were incidents of domestic violence in the home, and that the children were subjected to

“excessive discipline” by Mother’s boyfriend. Examples of the “excessive discipline” included

“spanking them, holding them by the hand[,] * * * if they were not behaving, putting them in the

corner.” Based on the referral, the caseworker visited Mother’s home the next day without first

reviewing her history with the agency.

       {¶19} Mother welcomed the caseworker into her home for nearly two hours to discuss

the concerns raised by the referral and observe the conditions in the home. The first thing the
                                                7


caseworker noticed was that Mother had a gash on her face and two black eyes. Two adult males

were sharing the home with Mother and the children. One of those men was Mother’s boyfriend.

       {¶20} Mother’s boyfriend was at home during the visit. The caseworker testified that

the boyfriend was “very jittery[,]” dominated the conversation, and looked at Mother as she

answered questions. When the boyfriend left for half an hour, Mother told the caseworker that

he was “almost controlling.” Mother denied that her boyfriend was abusive or that there was any

domestic violence in the home. When the caseworker inquired about the injuries to Mother’s

face, Mother explained that B.W. had “head butted” her. By the time of the adjudicatory

hearing, the caseworker became skeptical regarding Mother’s explanation, based on the

boyfriend’s behavior during the visit, Mother’s admission of his controlling nature, and Mother’s

history of maintaining relationships with abusive men.

       {¶21} The caseworker asked Mother about drug use in the home. Mother denied that

she was using drugs but got angry when the caseworker requested that she submit to an oral

swab. Mother did not address whether her boyfriend or the other man in the house used drugs.

       {¶22} The caseworker described the adequacy of the home as “very marginal.” There

were holes in the walls; cigarette butts scattered on the floors throughout the home, including in

the children's bedroom; a broken television turned to the wall; and limited food in the home. The

caseworker acknowledged that the amount of food was “enough to support the two little girls[,]”

although it would not have been enough to also sustain Mother and the two adult men living in

the home. Although there was a fully functional bathroom on the first floor, there was no door to

ensure privacy. The bathroom on the second floor was not functional at all. The ceiling in the

closet in the children’s bedroom was collapsing.
                                               8


       {¶23} The other man in the home, “Mike,” lived in the basement. There was a door

leading from the inside of the home to the basement but no evidence of any other ingress to the

basement quarters. Mike was a friend of H.W.’s father A.W., who Mother admitted had been

physically abusive to her during their relationship and had served time in prison for domestic

violence against Mother. There was no evidence as to why Mother was allowing Mike to live in

her home. Although Mother claimed to have run a background check on Mike, she could not

provide any information about him.

       {¶24} Mother informed the caseworker that the home belonged to a friend and that she

was living there rent-free, having agreed to make repairs to the home in lieu of paying rent. She

had no lease.   Moreover, Mother could not name the friend who owned the home.               The

caseworker did not know how long Mother had been living in the home, but it did not appear as

though any repairs had yet been made.

       {¶25}    Before leaving the home, the caseworker told Mother that she needed to clean up

anything on the floors that the young children could put in their mouths. She testified that she

did not remove the children based on her home visit because “[i]t was not severe enough to

remove based on the home conditions.” Despite the “marginal” conditions, the caseworker

observed no drugs or drug paraphernalia in the home. Despite the limited food in the home, the

children did not appear underfed.

       {¶26} The caseworker admitted that she only had seven months’ experience in the intake

department at the time of the adjudicatory hearing and was not a licensed social worker. As she

had only a few months’ experience when she conducted the home visit, the caseworker called the

police after she left Mother’s home to request a welfare check and a second opinion regarding

the children’s safety in that environment. The investigating police officer testified that the
                                                9


caseworker had suspected that Mother and her boyfriend were under the influence of drugs

during the home visit.

       {¶27} Officer Hacimuezzin of the Akron Police Department arrived a few hours after

the caseworker left Mother’s home. When he arrived, Mother was feeding both children who

appeared happy. Mother did not appear to be overwhelmed by the responsibilities of caring for

her children.   Neither Mother nor her boyfriend appeared to be under the influence of drugs.

Mike, the other man living in the home, was drinking a beer in the backyard but he did not

appear intoxicated.

       {¶28} The officer testified that Mother let him walk through the entire home. Although

it was “a little messy and a little unorganized” and needed some repairs, there was “nothing to an

extent of, you know, major concern.” There was food in the refrigerator. The bathroom and

shower on the first floor were in working order, although the second floor bathroom was not

functional. After walking through the entire home, including the basement, the officer saw no

signs of drugs or paraphernalia. Mother, however, told the officer that “she believes Mike was

using drugs.” Mother further reported that she had told Mike he must vacate the home, at the

caseworker’s suggestion. The officer confirmed that Mike agreed to leave in a few days.

       {¶29} The officer testified that both Mother’s live-in boyfriend and Mike had warrants

for their arrests on drug-related charges. Mike had two misdemeanor warrants, while Mother’s

boyfriend had a warrant for a felony drug possession charge. The officer could not execute those

warrants, however, because they were issued by other counties that refused to accept such

alleged offenders into jail based on current Covid-19 guidelines.
                                                 10


       {¶30} Officer Hacimuezzin did not take the children into protective custody because he

found nothing to indicate an “immediate danger to the children in the household.” After leaving

Mother’s home, he reported his findings to the agency caseworker.

       {¶31} In the meantime, the caseworker had reviewed Mother’s history with CSB

regarding her five older children. Despite her observations during her home visit and the

officer’s report, both of which failed to compel the removal of the children for safety reasons, the

caseworker filed complaints alleging the children’s dependency and neglect and seeking their

removal and an emergency order of temporary custody to CSB. The caseworker testified that the

agency did not hold a team decision meeting first because she believed that the historical

concerns regarding Mother were severe enough to warrant pursuing emergency temporary

custody of the children. The caseworker identified the historical concerns that led the agency to

file its complaints as Mother’s pattern of relationships with physical abusers and drug users in

her home, the prior removals of her five older children, and the exposure of young and

vulnerable children to conditions from which they were unable to defend themselves. Although

she acknowledged that there were some concerns regarding the condition of Mother’s home, the

caseworker testified that when deciding to file its complaints, “the focus [of CSB] wasn’t on the

home at that very moment.”

       {¶32} While CSB has not presented the strongest case, this Court cannot conclude that

the finder of fact clearly lost its way and created a manifest miscarriage of justice by adjudicating

B.W. and H.W. dependent children. The circumstances underlying the adjudications of Mother’s

five older children involved unsafe physical conditions in the home; nonworking appliances and

fixtures; Mother’s poor judgment relating to her associates, some of whom used drugs; and the

children’s exposure to domestic violence. Mother stipulated to the allegations in the complaints
                                               11


relating to her older children who were adjudicated neglected and dependent. Because of the

circumstances surrounding the neglect and dependency of their older siblings, as well as other

conditions in Mother’s current household, B.W. and H.W. were in danger of future abuse or

neglect.

         {¶33} In this case, there was evidence that the conditions in B.W.’s and H.W.’s home

were akin to those earlier endured by their siblings. Mother was repeating a pattern of raising

her children in a home that required extensive repairs and cleaning to ensure a consistently safe

and healthy environment. Holes in the walls potentially exposed the children to sharp edges and

electrical wiring. The collapsing ceiling in the children’s bedroom presented a hazard should

they be hit by debris. The adults were leaving hundreds of cigarette butts strewn over the floors,

including in the children’s bedroom. The children were of ages during which they would be

expected to routinely put accessible objects in their mouths. Although the children did not

appear to be underfed, there was inadequate food in the home to sustain the five people living

there.

         {¶34} In this case too, Mother exhibited the same poor judgment regarding the persons

with whom she associated and to whom her children were exposed. Mother allowed Mike,

whose only connection to her was that he was a friend of a man who had served time for

physically abusing Mother, to live in the home with her children. Mike had an active warrant

relating to drug charges. Although he had not been convicted, Mother admitted to the police

officer that she believed that Mike was using drugs. Despite her belief, Mother did not ask Mike

to leave the home until the caseworker advised her to do so. Although Mike told the officer that

he planned to leave the home, there was no evidence that he had actually done so.
                                                12


       {¶35} Mother’s current live-in boyfriend also presented concerns similar to those

presented by Mother’s prior paramours. He was controlling and had pending criminal charges

involving felony drug possession. Although the boyfriend had no criminal history of domestic

violence, and Mother denied that he was abusive to her, Mother’s black eyes and the broken cell

phone and television screen in the home raised concerns that Mother had not broken her pattern

of engaging in romantic relationships with men prone to anger and violence. Certainly, Mother’s

hesitance to speak candidly with the caseworker while her boyfriend was present indicated her

desire not to upset him.

       {¶36} The above conditions present a risk to B.W. and H.W. of abuse or neglect. An

abused child includes one who is endangered. See R.C. 2151.031(B) and 2919.22(A). The

children’s exposure to the clutter and physical deficiencies in the home, as well as adults who are

seemingly not well known by Mother and who reasonably may be involved with drugs, raise a

substantial risk to the health and safety of the children. Because of the similarities between the

circumstances underlying the older siblings’ adjudications and the current conditions in B.W.’s

and H.W.’s home, the children are at risk for abuse or neglect by Mother in this case. That there

was no evidence that B.W. and H.W. had suffered any actual harm while in Mother’s care does

not preclude a finding of dependency where Mother’s previous acts and the current conditions in

her home present a danger of abuse or neglect. See In re T.P.-M., 2008-Ohio-6437, at ¶ 11.

       {¶37} For the above reasons, this Court concludes that the juvenile court’s finding that

B.W. and H.W. are dependent children pursuant to Section 2151.04(D) is not against the

manifest weight of the evidence. Mother’s first assignment of error is overruled.
                                                13


                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN OVERRULING MOTHER’S OBJECTIONS
       AND GRANTING [CSB’S] MOTION FOR REASONABLE EFFORTS
       BYPASS      PURSUANT TO  [SECTIONS] 2151.419(A)(2)(e) AND
       2151.414(E)(11).

       {¶38} Mother argues that the juvenile court erred by relieving CSB of its duty to use

reasonable reunification efforts because the statutory scheme invoked in this case underlying the

reasonable efforts bypass determination is unconstitutional. Because this Court lacks jurisdiction

to address Mother’s challenge at this time, we are prohibited from substantively considering

Mother’s second assignment of error.

       {¶39} Article IV, Section 3(B)(2) of the Ohio Constitution limits this Court’s

jurisdiction and allows us to review only final judgments of lower courts. Pursuant to Section

2505.02(B)(2), an order is final and appealable if it “affects a substantial right made in a special

proceeding.”     It is well settled that dependency/neglect/abuse cases constitute special

proceedings, as they are governed by a statutory scheme and were not recognized by common

law. In re T.P., 9th Dist. Summit No. 27539, 2015-Ohio-3448, ¶ 10, citing In re Adams, 115

Ohio St.3d 86, 2007-Ohio-4840, ¶ 43, and R.C. Chapter 2151.

       {¶40} However, this Court has previously determined that, prior to the issuance of a

final dispositional order, an order granting the agency’s motion for a reasonable efforts bypass

determination does not affect a substantial right. In re T.P. at ¶ 28. We reasoned that deferring

appellate review of an order relieving the agency of its obligation to facilitate a parent’s

reunification with a child until after the juvenile court has issued a final dispositional order

would not foreclose the opportunity for future appropriate relief. Id. at ¶ 11 and 28, citing

Southside Community Dev. Corp. v. Levin, 116 Ohio St.3d 1209, 2007-Ohio-6665, ¶ 7

(explaining that an order affects a substantial right if the party would be foreclosed from
                                                14


appropriate relief in the future if denied the ability to immediately appeal), and In re J.E., 9th

Dist. Summit No. 23865, 2008-Ohio-412, ¶ 19-24 (addressing the merits of an appeal from an

order granting the agency’s reasonable efforts bypass after a judgment terminating parental rights

and granting permanent custody).

       {¶41} In this case, Mother has appealed the order allowing CSB to bypass its statutory

obligation to use reasonable reunification efforts as to Mother. The final custodial disposition of

the children has not yet been determined, however. Should Mother ultimately lose legal custody

of the children, she would have an adequate opportunity to appeal and seek appropriate relief at

that time. Accordingly, as the deprivation of reasonable efforts by the agency does not affect a

substantial right, in the absence of a final dispositional order, the juvenile court’s bypass

determination is not a final and appealable order. This Court has no authority to reach the merits

of Mother’s second assignment of error.

                                                III.

       {¶42} Mother’s first assignment of error is overruled. This Court lacks the jurisdiction

to consider the second assignment of error. The judgment of the Summit County Court of

Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                15


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

ALAN M. MEDVICK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.